AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail




                                                                                                                 FILED
                                                UNITED STATES DISTRICT COURT
                                                                                                                    NOV 15 ZDt9
                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                               „ SUSAN Y. SOONG
                                                                                                               CLg3K, U 8. DISTRICT COURT
                                                                                                            northern district of CALIFORNIA
                                                                                                                        OAKLAND

           United States of America                                            Case No. 19-mj-7I874 MAG
                      V.

                                                                               Charging District: Eastern District of
          Jonathan Christopher Bernard,                                        Missouri

                               Defendant.                                      Charging District's Case No,:
                                                                               4:I9CR00785 JAR/PLC




            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL



                   After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:


         Place: Federal Courthouse                                       Magistrate Judge Patricia Cohen

         111 South I          Street                                    Courtroom 9

         St. Louis, MO 63102                                            Date and Time: December 2, 2019 at 9:30 AM

                   Ifthe date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.


                   The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: November 15, 2019


                                                                            iandis A. Westmore
                                                                          United States District Judge




       Transfer No-Custody CR AO 467 CSA
       rev. 3-19
